DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on November 19th, 2020, with regards to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-7, 9, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on November 19th, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claims 1, 9, and 18 the closest prior art is Holt et al. (US 2017/0311799 A1).
Regarding claim 1, Holt teaches a process for ocular analysis, the process comprising: 
displaying, on a device having a display and a camera sensor, a regimented pattern as a stimulus; 
capturing video of an environment via the camera sensor; 

assigning a facial landmark for the iris within the bounded region; 
extracting raw movement data, from the captured video, of the facial landmark in response to the regimented pattern; 
creating filtered movement data from the raw movement data based on the facial landmark; 
comparing the filtered movement data to a predetermined movement response that is based on the regimented pattern; 
generating a performance score based on the comparison; and 
generating an output based on the performance score.
Regarding claim 1, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein creating filtered movement data comprises: analyzing the raw movement data by comparing the facial landmark at distinct frames of the captured video; determining a variance between the facial landmark at the distinct frames of the captured video; identifying a select frame of raw movement data as erroneous data if the variance corresponding to the frame of raw movement data exceeds a predetermined threshold; and removing the erroneous data from the raw movement data to create the filtered movement data.

Regarding claim 9, Holt teaches a process for ocular analysis, the process comprising: 
displaying, on a device having a display and a camera sensor, a regimented pattern as a stimulus; and

isolating an iris within the environment as a bounded region of the captured video; 
assigning a facial landmark for the iris within the bounded region; 
extracting raw movement data, from the captured video, of the facial landmark in response to the regimented pattern; 
creating filtered movement data from the raw movement data based on the facial landmark; 
comparing the filtered movement data to a predetermined movement response that is based on the regimented pattern; 
generating a performance score; and 
generating an output based on the performance score.
Regarding claim 9, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 9 recited together in combination with the totality of particular features/limitations recited therein, including wherein: displaying on a device a regimented pattern as a stimulus comprises displaying a series of tests as the regimented pattern; and generating a performance score based on the comparison comprises: generating a current test score for a select test in the series of regimented patterns after the select test is displayed; and combining, after the current test score is generated, the current test score with a combined test score; ending the displaying of the series of tests when a change in the combined test score when the current test score is incorporated with the combined test score is below a predetermined threshold; and ending the displaying of the series of tests after a predetermined number of tests are displayed, if the displaying of the series of tests does not end because the combined test score when the current test score is incorporated with the combined test score is below a predetermined threshold.

Regarding claim 18, Holt teaches a process for ocular analysis, the process comprising: 
displaying, on a device having a display and a camera sensor, a regimented pattern as a stimulus; and
capturing video of an environment via the camera sensor; 
isolating an iris within the environment as a bounded region of the captured video; 
assigning a facial landmark for the iris within the bounded region; 
extracting raw movement data, from the captured video, of the facial landmark in response to the regimented pattern; 
creating filtered movement data from the raw movement data based on the facial landmark; 
comparing the filtered movement data to a predetermined movement response that is based on the regimented pattern; 
generating a performance score based on the comparison; and 
generating an output based on the performance score.
Regarding claim 18, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 18 recited together in combination with the totality of particular features/limitations recited therein, including extracting data associated with the facial landmark in response to the regimented pattern; and storing the extracted data associated with the facial landmark in response to the regimented pattern in a storage medium without storing the filtered movement data.

Regarding claims 5-7 and 14-17, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872